MILLER, Justice
(concurring specially).
Appellants L.W. and F.W. allege many technical deficiencies or omissions by the Department of Social Services and the trial court. Their argument appears scholarly and persuasive until one notes the remarkable absence of any claim that reversal of the trial court would be in the best interests of the children. Have appellants lost sight of the well-established principle in these cases that the best interests of the children is paramount? SDCL 26-8-36; Matter of M.C., 391 N.W.2d 674 (S.D.1986); People in Interest of P.B., 371 N.W.2d 366 (S.D.1985); People in Interest of J.S.N, 371 N.W.2d 361 (S.D.1985); People in Interest of C.L., 356 N.W.2d 476 (S.D.1984); People in Interest of S.L.H., 342 N.W.2d 672 (S.D.1983); In re M.S.M., 320 N.W.2d 795 (S.D.1982). Neither in their briefs nor in their oral arguments have appellants claimed that they are fit parents, that the family is rehabilitative, or that the best interests of the children mandate their return to their parents. Rather, they merely attack the alleged deficiencies in the State’s presentation.
Further, the Indian Child Welfare Act issues raised by appellants have clouded the crucial issue, namely the best interest of the children. Admittedly, since two of the children are Indian the ICWA must be considered and applied. However, we are not dealing with cultural differences — rather, we are dealing with neglect of children. Here, we have alcoholic,* neglectful, abusive parents, whose race is irrelevant. No one would claim that the lifestyle of appellants was that of traditional Indians. To the contrary, the Indian culture is steeped in high family values and love of children.

 The majority opinion indicates that the mother has "successfully completed” in-patient alcoholism treatment. Although some improvement has been shown, I am not persuaded that she can truly be characterized as a recovered alcoholic. As the saying goes, "the jury is still out” on that issue.